Case 6:21-cv-00769-RRS-CBW Document 1 Filed 03/23/21 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

KOBIASHII JACKSON                               *        CIVIL ACTION

VERSUS                                          *        NUMBER:

UNITED STATES OF AMERICA                        *        SECTION:

*         *      *      *      *      *         *        MAGISTRATE:

                                          COMPLAINT

          NOW INTO COURT, through undersigned counsel, comes KOBIASHII JACKSON, a

person of full age of majority and resident of the Parish of Lafayette, State of Louisiana, and for

his Complaint, respectfully avers as follows:

                                                    1.

                                          JURISDICTION

          The Court has jurisdiction in this matter pursuant to 28 U.S.C. 1331, federal question

jurisdiction. This is an action brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671,

et seq.

                                                    2.

          Made defendant herein is the UNITED STATES OF AMERICA, the party responsible for

the tortious conduct of the Department of the Army and/or the Defense Logistics Agency and/or

their employees or other persons for whom it is legally responsible and involved in plaintiff’s

accident.
Case 6:21-cv-00769-RRS-CBW Document 1 Filed 03/23/21 Page 2 of 4 PageID #: 2




                                                  3.

       The defendant is liable to the plaintiff pursuant to the laws and statutes of the United States,

including but not limited to the Federal Tort Claims Act, 26 U.S.C. § 2671, et seq., and the laws

and statutes of the State of Louisiana, for the following reasons, to wit:

                                                  4.

       On March 28, 2019, Kobiashii Jackson was delivering helicopter propellers to the Naval

Air Station in Corpus Christi, Texas. Mr. Jackson unhooked the straps on the trailer of his 18

wheeler and a forklift operator who, on information and belief, was employed by the defendants

and acting in the course and scope of his employment with the defendants, began to unload the

propellers from the trailer with a forklift. In the process of unloading the propellers, suddenly and

without warning and due to the negligence of the defendant and/or its employees, agents or others

for whom it is legally responsible, the cargo fell off of the forklift and struck Mr. Jackson, causing

him to sustain severe and disabling personal injuries.

                                                  5.

       The plaintiff was in no manner negligent. The sole and proximate cause of the accident

was the negligence of the defendants, their agents and employees and other persons acting in the

course and scope of his employment with the defendants and/or under such other circumstances

under which the defendant is legally responsible for their actions, for whom the United States of

America is liable for the acts of its employees pursuant to the theory of respondeat superior or

under other applicable law, in the following non-exclusive respects:

       1.      Failure to exercise reasonable care;

       2.      Failure to properly train employees, and/or hiring and/or retaining careless and/or

unskilled employees;
Case 6:21-cv-00769-RRS-CBW Document 1 Filed 03/23/21 Page 3 of 4 PageID #: 3




       3.      Failure to warn the plaintiff, and failure to warn of the unsafe and hazardous

conditions of the property and plaintiff’s work area;

       4.      Failure to be attentive

       5.      Negligent hiring and retention of contractors and/or employees;

       6.      Failure to properly supervise contractors and/or employees;

       7.      Liability for the negligent acts of its employees pursuant to the theory of respondeat

superior;

       8.      Res ipsa loquitur; and

       9.      Other acts of negligence and/or actions and/or inactions to be proven at the trial of

this matter.

                                                 6.

       As a result of the above described accident, plaintiff sustained severe injuries, including

but not limited to possible ruptured disc and nerve damage in his lumbar spine and extremities,

injuries to his head, brain, eyes and other parts of his body struck by the cargo, as well as other

injuries to the bones, muscles, and joints, organs and tissues among other component parts of his

head, ribs, neck, back, legs, feet, arms and hands.

                                                 7.

       As a result of the above described accident, plaintiff sustained loss and damage including

but not limited to past, present and future mental and physical pain and suffering, medical

expenses, and income loss, and other damages allowed by law for which defendant is liable unto

them and to otherwise be proven at the trial of this matter.

       WHEREFORE, plaintiffs pray that this Complaint be deemed good and sufficient, and

that after due proceedings had and the expiration of all legal delays herein, there be judgment in
Case 6:21-cv-00769-RRS-CBW Document 1 Filed 03/23/21 Page 4 of 4 PageID #: 4




favor of the plaintiff, KOBIASHII JACKSON, and against the defendant, the UNITED STATES

OF AMERICA, in damages in an amount to be determined at trial, together with interest from the

date of demand until paid, and all costs of these proceedings; and for such other relief as the law

and equity may provide.

                                      RESPECTFULLY SUBMITTED:


                                       s/ David C. Whitmore
                                      LAWRENCE BLAKE JONES (7495)
                                      DAVID C. WHITMORE            (17864)
                                      BLAKE JONES LAW FIRM, LLC
                                      701 Poydras Street, Suite 4100
                                      New Orleans, LA 70139
                                      Telephone: (504) 525-4361
                                      Facsimile: (504) 525-4380
